--------------------------------------------------------------------------------

Exhibit 10.1

CHINA VALVES TECHNOLOGY, INC.
INDEPENDENT DIRECTOR AGREEMENT

     THIS AGREEMENT (The “Agreement”) is made as of the 11th day of December,
2012 and is by and between CHINA VALVES TECHNOLOGY, INC., a Nevada corporation
(hereinafter referred to as the “Company”), and Zhaonian Du (hereinafter
referred to as the “Director”).

AGREEMENT

     In consideration for the above recited promises and the mutual promises
contained herein, the adequacy and sufficiency of which are hereby acknowledged,
the Company and the Director hereby agree as follows:

     1. DUTIES. The Company requires that the Director be available to perform
the duties of an independent director customarily related to this function as
may be determined and assigned by the Board of Directors of the Company and as
may be required by the Company’s constituent instruments, including its
certificate or articles of incorporation, bylaws and its corporate governance
and board committee charters, each as amended or modified from time to time, and
by applicable law, including the Nevada Revised Statutes (the “NRS”). The
Director agrees to devote as much time as is necessary to perform completely the
duties as the Director of the Company, including duties as a member of the Audit
Committee and such other committees as the Director may be appointed to. The
Director will perform such duties described herein in accordance with the
general fiduciary duty of directors arising under the NRS.

     2. TERM. The term of this Agreement shall commence as of the date of the
Director’s appointment by the Board of Directors of the Company and shall
continue until the Director’s removal or resignation.

     3. COMPENSATION. For all services to be rendered by Director in any
capacity hereunder, the Company agrees to pay Director (A) a fee of RMB 120,000
(approximately $19,206) in cash per year.

     4. EXPENSES. In addition to the compensation provided in paragraph 3
hereof, the Company will reimburse the Director for pre-approved reasonable
business related expenses incurred in good faith in the performance of the
Director’s duties for the Company. Such payments shall be made by the Company
upon submission by the Director of a signed statement itemizing the expenses
incurred. Such statement shall be accompanied by sufficient documentary matter
to support the expenditures. The Company shall also cover one round-trip
business class flight for the Director to travel from the United States to the
Company’s headquarters every year. International travel related expenses for
additional trips to the Company’s corporate headquarters will be pre-approved by
the company.

--------------------------------------------------------------------------------

     5. CONFIDENTIALITY. The Company and the Director each acknowledge that, in
order for the intents and purposes of this Agreement to be accomplished, the
Director shall necessarily be obtaining access to certain confidential
information concerning the Company and its affairs, including, but not limited
to business methods, information systems, financial data and strategic plans
which are unique assets of the Company (“Confidential Information”). The
Director covenants not to, either directly or indirectly, in any manner, utilize
or disclose to any person, firm, corporation, association or other entity any
Confidential Information.

     6. NON-COMPETE. During the term of this Agreement and for a period of
twelve (12) months following the Director’s removal or resignation from the
Board of Directors of the Company or any of its subsidiaries or affiliates (the
“Restricted Period”), the Director shall not, directly or indirectly, (i) in any
manner whatsoever engage in any capacity with any business competitive with the
Company’s current lines of business or any business then engaged in by the
Company, any of its subsidiaries or any of its affiliates (the “Company's
Business”) for the Director’s own benefit or for the benefit of any person or
entity other than the Company or any subsidiary or affiliate; or (ii) have any
interest as owner, sole proprietor, shareholder, partner, lender, director,
officer, manager, employee, consultant, agent or otherwise in any business
competitive with the Company's Business; provided, however, that the Director
may hold, directly or indirectly, solely as an investment, not more than two
percent (2%) of the outstanding securities of any person or entity which are
listed on any national securities exchange or regularly traded in the
over-the-counter market notwithstanding the fact that such person or entity is
engaged in a business competitive with the Company's Business. In addition,
during the Restricted Period, the Director shall not develop any property for
use in the Company’s Business on behalf of any person or entity other than the
Company, its subsidiaries and affiliates.

     7. TERMINATION. With or without cause, the Company and the Director may
each terminate this Agreement at any time upon ten (10) days written notice, and
the Company shall be obligated to pay to the Director the compensation and
expenses due up to the date of the termination. Nothing contained herein or
omitted herefrom shall prevent the shareholder(s) of the Company from removing
the Director with immediate effect at any time for any reason.

     8. INDEMNIFICATION. The Company shall indemnify, defend and hold harmless
the Director, to the full extent allowed by the law of the State of Nevada, and
as provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity while holding such office. The Company and the Director are executing
an indemnification agreement in the form attached hereto as Exhibit A.

     9. EFFECT OF WAIVER. The waiver by either party of the breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.

     10. NOTICE. Any and all notices referred to herein shall be sufficient if
furnished in writing at the addresses specified on the signature page hereto or,
if to the Company, to the Company’s address as specified in filings made by the
Company with the U.S. Securities and Exchange Commission and if by fax to (86)
371-8612-7222.

2

--------------------------------------------------------------------------------

     11. GOVERNING LAW. This Agreement shall be interpreted in accordance with,
and the rights of the parties hereto shall be determined by, the laws of the
State of Nevada without reference to that state’s conflicts of laws principles.

     12. ASSIGNMENT. The rights and benefits of the Company under this Agreement
shall be transferable, and all the covenants and agreements hereunder shall
inure to the benefit of, and be enforceable by or against, its successors and
assigns. The duties and obligations of the Director under this Agreement are
personal and therefore the Director may not assign any right or duty under this
Agreement without the prior written consent of the Company.

     13. MISCELLANEOUS. If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the this
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.

     14. ARTICLE HEADINGS. The article headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

     15. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one instrument.
Facsimile execution and delivery of this Agreement is legal, valid and binding
for all purposes.

     16. ENTIRE AGREEMENT. Except as provided elsewhere herein, this Agreement
sets forth the entire agreement of the parties with respect to its subject
matter and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party to this Agreement with respect
to such subject matter.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Independent
Director Agreement to be duly executed and signed as of the day and year first
above written.

  CHINA VALVES TECHNOLOGY, INC.               By: /s/ Siping Fang   Name: Siping
Fang   Title: Chairman                   Independent Director               /s/
Zhaonian Du   Name: Zhaonian Du

[Signature Page to Independent Director Agreement]

--------------------------------------------------------------------------------

EXHIBIT A

Form of Indemnification Agreement

(See Attached)

--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

     This Indemnification Agreement, dated as of the 11th day of December, 2012
is made by and between CHINA VALVES TECHNOLOGY, INC., a Nevada corporation (the
"Company"), and Zhaonian Du, an officer or director of the Company (the
“Indemnitee”).

RECITALS

     A. The Company and the Indemnitee recognize that the present state of the
law is too uncertain to provide the Company's officers and directors with
adequate and reliable advance knowledge or guidance with respect to the legal
risks and potential liabilities to which they may become personally exposed as a
result of performing their duties for the Company;

     B. The Company and the Indemnitee are aware of the substantial growth in
the number of lawsuits filed against corporate officers and directors in
connection with their activities in such capacities and by reason of their
status as such;

     C. The Company and the Indemnitee recognize that the cost of defending
against such lawsuits, whether or not meritorious, is typically beyond the
financial resources of most officers and directors of the Company;

     D. The Company and the Indemnitee recognize that the legal risks and
potential liabilities, and the threat thereof, associated with proceedings filed
against the officers and directors of the Company bear no reasonable
relationship to the amount of compensation received by the Company's officers
and directors;

     E. The Company, after reasonable investigation prior to the date hereof,
has determined that the liability insurance coverage available to the Company as
of the date hereof is inadequate, unreasonably expensive or both. The Company
believes, therefore, that the interest of the Company and its current and future
shareholders would be best served by a combination of (i) such insurance as the
Company may obtain pursuant to the Company's obligations hereunder and (ii) a
contract with its officers and directors, including the Indemnitee, to indemnify
them to the fullest extent permitted by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereafter in effect) against personal liability for actions taken in the
performance of their duties to the Company;

     F. Section 78.7502 of the Nevada Revised Statutes empowers Nevada
corporations to indemnify their officers and directors and further states that
the indemnification provided by Section 78.7502 shall not be deemed exclusive of
any other rights to which those seeking indemnification may be entitled under
the articles of incorporation or any bylaw, agreement, vote of shareholders or
disinterested directors or otherwise, both as to action in an official capacity
and as to action in another capacity while holding such office; thus, Section
78.7502 does not by itself limit the extent to which the Company may indemnify
persons serving as its officers and directors;

--------------------------------------------------------------------------------

     G. The Company's Amended Articles of Incorporation and Amended and Restated
Bylaws authorize the indemnification of the officers and directors of the
Company in excess of that expressly permitted by Section 78.7502;

     H. The Board of Directors of the Company has concluded that, to retain and
attract talented and experienced individuals to serve as officers and directors
of the Company and to encourage such individuals to take the business risks
necessary for the success of the Company, it is necessary for the Company to
contractually indemnify its officers and directors, and to assume for itself
liability for expenses and damages in connection with claims against such
officers and directors in connection with their service to the Company, and has
further concluded that the failure to provide such contractual indemnification
could result in great harm to the Company and its shareholders;

     I. The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company, free from undue
concern for the risks and potential liabilities associated with such services to
the Company; and

     J. The Indemnitee is willing to serve, or continue to serve, the Company,
provided, and on the expressed condition, that she is furnished with the
indemnification provided for herein.

AGREEMENT

     NOW, THEREFORE, the Company and Indemnitee agree as follows:

     1. DEFINITIONS.

          (a) “EXPENSES” means, for the purposes of this Agreement, all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, any fees and disbursements of Indemnitee's counsel, accountants and
other experts and other out-of-pocket costs) actually and reasonably incurred by
the Indemnitee in connection with the investigation, preparation, defense or
appeal of a Proceeding; provided, however, that Expenses shall not include
judgments, fines, penalties or amounts paid in settlement of a Proceeding.

          (b) “PROCEEDING” means, for the purposes of this Agreement, any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which Indemnitee may be or may have been involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director or
officer of the Company, by reason of any action taken by her or of any inaction
on her part while acting as such director or officer or by reason of the fact
that she is or was serving at the request of the Company as a director, officer,
employee or agent of another foreign or domestic corporation, partnership, joint
venture, trust or other enterprise, or was a director or officer of the foreign
or domestic corporation which was a predecessor corporation to the Company or of
another enterprise at the request of such predecessor corporation, whether or
not she is serving in such capacity at the time any liability or expense is
incurred for which indemnification or reimbursement can be provided under this
Agreement.

--------------------------------------------------------------------------------

     2. AGREEMENT TO SERVE.

     Indemnitee agrees to serve or continue to serve as a director or officer of
the Company to the best of her abilities at the will of the Company or under
separate contract, if such contract exists, for so long as Indemnitee is duly
elected or appointed and qualified or until such time as she tenders her
resignation in writing. Nothing contained in this Agreement is intended to
create in Indemnitee any right to continued employment.

     3. INDEMNIFICATION.

          (a) THIRD PARTY PROCEEDINGS. The Company shall indemnify Indemnitee
against Expenses, judgments, fines, penalties or amounts paid in settlement (if
the settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee's conduct was unlawful. The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or, with respect
to any criminal Proceeding, had no reasonable cause to believe that Indemnitee's
conduct was unlawful.

          (b) PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. To the fullest
extent permitted by law, the Company shall indemnify Indemnitee against Expenses
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
in connection with a Proceeding by or in the right of the Company to procure a
judgment in its favor if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders. Notwithstanding the foregoing, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged liable to the Company in the performance of Indemnitee's duty to
the Company and its shareholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine.

          (c) SCOPE. Notwithstanding any other provision of this Agreement but
subject to SECTION 14(b), the Company shall indemnify the Indemnitee to the
fullest extent permitted by law, notwithstanding that such indemnification is
not specifically authorized by other provisions of this Agreement, the Company's
Amended Articles of Incorporation, the Company's Amended and Restated Bylaws or
by statute.

--------------------------------------------------------------------------------

     4. LIMITATIONS ON INDEMNIFICATION.

     Any other provision herein to the contrary notwithstanding, the Company
shall not be obligated pursuant to the terms of this Agreement:

          (a) EXCLUDED ACTS. To indemnify Indemnitee for any acts or omissions
or transactions from which a director may not be relieved of liability under
applicable law;

          (b) EXCLUDED INDEMNIFICATION PAYMENTS. To indemnify or advance
Expenses in violation of any prohibition or limitation on indemnification under
the statutes, regulations or rules promulgated by any state or federal
regulatory agency having jurisdiction over the Company.

          (c) CLAIMS INITIATED BY INDEMNITEE. To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 78.7502 of the Nevada Revised Statutes, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit;

          (d) LACK OF GOOD FAITH. To indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous;

          (e) INSURED CLAIMS. To indemnify Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to or on behalf of Indemnitee by an insurance carrier
under a policy of directors' and officers' liability insurance maintained by the
Company or any other policy of insurance maintained by the Company or
Indemnitee;

          (f) CLAIMS UNDER SECTION 16(b). To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.

     5. DETERMINATION OF RIGHT TO INDEMNIFICATION.

     Upon receipt of a written claim addressed to the Board of Directors for
indemnification pursuant to SECTION 3, the Company shall determine by any of the
methods set forth in Section 78.751 of the Nevada Revised Statutes whether
Indemnitee has met the applicable standards of conduct which makes it
permissible under applicable law to indemnify Indemnitee. If a claim under
SECTION 3 is not paid in full by the Company within ninety (90) days after such
written claim has been received by the Company, the Indemnitee may at any time
thereafter bring suit against the Company to recover the unpaid amount of the
claim and, unless such action is dismissed by the court as frivolous or brought
in bad faith, the Indemnitee shall be entitled to be paid also the expense of
prosecuting such claim. The court in which such action is brought shall
determine whether Indemnitee or the Company shall have the burden of proof
concerning whether Indemnitee has or has not met the applicable standard of
conduct.

--------------------------------------------------------------------------------

     6. ADVANCEMENT AND REPAYMENT OF EXPENSES.

     Subject to SECTION 4 hereof, the Expenses incurred by Indemnitee in
defending and investigating any Proceeding shall be paid by the Company in
advance of the final disposition of such Proceeding within 30 days after
receiving from Indemnitee the copies of invoices presented to Indemnitee for
such Expenses, if Indemnitee shall provide an undertaking to the Company to
repay such amount to the extent it is ultimately determined that Indemnitee is
not entitled to indemnification. In determining whether or not to make an
advance hereunder, the ability of Indemnitee to repay shall not be a factor.
Notwithstanding the foregoing, in a proceeding brought by the Company directly,
in its own right (as distinguished from an action bought derivatively or by any
receiver or trustee), the Company shall not be required to make the advances
called for hereby if the Board of Directors determines, in its sole discretion,
that it does not appear that Indemnitee has met the standards of conduct which
make it permissible under Applicable law to indemnify Indemnitee and the
advancement of Expenses would not be in the best interests of the Company and
its shareholders.

     7. PARTIAL INDEMNIFICATION.

     If the Indemnitee is entitled under any provision of this Agreement to
indemnification or advancement by the Company of some or a portion of any
Expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, penalties, and amounts paid in settlement) incurred by him in
the investigation, defense, settlement or appeal of a Proceeding, but is not
entitled to indemnification or advancement of the total amount thereof, the
Company shall nevertheless indemnify or pay advancements to the Indemnitee for
the portion of such Expenses or liabilities to which the Indemnitee is entitled.

     8. NOTICE TO COMPANY BY INDEMNITEE.

     Indemnitee shall notify the Company in writing of any matter with respect
to which Indemnitee intends to seek indemnification hereunder as soon as
reasonably practicable following the receipt by Indemnitee of written notice
thereof; provided, however, that any delay in so notifying the Company shall not
constitute a waiver by Indemnitee of her rights hereunder. The written
notification to the Company shall be addressed to the Board of Directors and
shall include a description of the nature of the Proceeding and the facts
underlying the Proceeding and be accompanied by copies of any documents filed
with the court in which the Proceeding is pending. In addition, Indemnitee shall
give the Company such information and cooperation as it may reasonably require
and as shall be within Indemnitee's power.

--------------------------------------------------------------------------------

     9. MAINTENANCE OF LIABILITY INSURANCE.

          (a) Subject to SECTION 4 hereof, the Company hereby agrees that so
long as Indemnitee shall continue to serve as a director or officer of the
Company and thereafter so long as Indemnitee shall be subject to any possible
Proceeding, the Company, subject to SECTION 9(B), shall use reasonable
commercial efforts to obtain and maintain in full force and effect directors'
and officers' liability insurance (“D&O Insurance”) which provides Indemnitee
the same rights and benefits as are accorded to the most favorably insured of
the Company's directors, if Indemnitee is a director; or of the Company's
officers, if Indemnitee is not a director of the Company but is an officer.

          (b) Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.

          (c) If, at the time of the receipt of a notice of a claim pursuant to
SECTION 8 hereof, the Company has D&O Insurance in effect, the Company shall
give prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.

     10. DEFENSE OF CLAIM.

     In the event that the Company shall be obligated under SECTION 6 hereof to
pay the Expenses of any Proceeding against Indemnitee, the Company, if
appropriate, shall be entitled to assume the defense of such Proceeding, with
counsel approved by Indemnitee, which approval shall not be unreasonably
withheld, upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ her counsel in any such Proceeding at
Indemnitee's expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Company, or (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of such defense or (C) the Company
shall not, in fact, have employed counsel to assume the defense of such
Proceeding, then the fees and expenses of Indemnitee's counsel shall be at the
expense of the Company.

     11. ATTORNEYS' FEES.

     In the event that Indemnitee or the Company institutes an action to enforce
or interpret any terms of this Agreement, the Company shall reimburse Indemnitee
for all of the Indemnitee's reasonable fees and expenses in bringing and
pursuing such action or defense, unless as part of such action or defense, a
court of competent jurisdiction determines that the material assertions made by
Indemnitee as a basis for such action or defense were not made in good faith or
were frivolous.

--------------------------------------------------------------------------------

     12. CONTINUATION OF OBLIGATIONS.

     All agreements and obligations of the Company contained herein shall
continue during the period the Indemnitee is a director or officer of the
Company, or is or was serving at the request of the Company as a director,
officer, fiduciary, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, and shall continue thereafter so long as the
Indemnitee shall be subject to any possible proceeding by reason of the fact
that Indemnitee served in any capacity referred to herein.

     13. SUCCESSORS AND ASSIGNS.

     This Agreement establishes contract rights that shall be binding upon, and
shall inure to the benefit of, the successors, assigns, heirs and legal
representatives of the parties hereto.

     14. NON-EXCLUSIVITY.

          (a) The provisions for indemnification and advancement of expenses set
forth in this Agreement shall not be deemed to be exclusive of any other rights
that the Indemnitee may have under any provision of law, the Company's Amended
Articles of Incorporation or Amended and Restated Bylaws, the vote of the
Company's shareholders or disinterested directors, other agreements or
otherwise, both as to action in her official capacity and action in another
capacity while occupying her position as a director or officer of the Company.

          (b) In the event of any changes, after the date of this Agreement, in
any applicable law, statute, or rule which expand the right of a Nevada
corporation to indemnify its officers and directors, the Indemnitee's rights and
the Company's obligations under this Agreement shall be expanded to the full
extent permitted by such changes. In the event of any changes in any applicable
law, statute or rule, which narrow the right of a Nevada corporation to
indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties' rights and obligations
hereunder.

     15. EFFECTIVENESS OF AGREEMENT.

     To the extent that the indemnification permitted under the terms of certain
provisions of this Agreement exceeds the scope of the indemnification provided
for in the Nevada Revised Statutes, such provisions shall not be effective
unless and until the Company's Articles of Incorporation authorize such
additional rights of indemnification. In all other respects, the balance of this
Agreement shall be effective as of the date set forth on the first page and may
apply to acts of omissions of Indemnitee which occurred prior to such date if
Indemnitee was an officer, director, employee or other agent of the Company, or
was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, at the time such act or omission occurred.

--------------------------------------------------------------------------------

     16. SEVERABILITY.

     Nothing in this Agreement is intended to require or shall be construed as
requiring the Company to do or fail to do any act in violation of applicable
law. The Company's inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this SECTION 16. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.

     17. GOVERNING LAW.

     This Agreement shall be interpreted and enforced in accordance with the
laws of the State of Nevada, without reference to its conflict of law
principals. To the extent permitted by applicable law, the parties hereby waive
any provisions of law which render any provision of this Agreement unenforceable
in any respect.

     18. NOTICE.

     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee or (ii) if mailed by certified or
registered mail with postage prepaid, on the third business day after the
mailing date. Addresses for notice to either party are as shown on the signature
page of this Agreement, or as subsequently modified by written notice.

     19. MUTUAL ACKNOWLEDGMENT.

     Both the Company and Indemnitee acknowledge that in certain instances,
federal law or applicable public policy may prohibit the Company from
indemnifying its directors and officers under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company has undertaken or may
be required in the future to undertake with the appropriate state or federal
regulatory agency to submit for approval any request for indemnification, and
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company's right under public
policy to indemnify Indemnitee.

     20. COUNTERPARTS.

     This Agreement may be executed in one or more counterparts, each of which
shall constitute an original.

--------------------------------------------------------------------------------

     21. AMENDMENT AND TERMINATION.

     No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

[Signature Page Follows]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year set forth above.

COMPANY: INDEMNITEE:     CHINA VALVES TECHNOLOGY, INC.                   By:/s/
Siping Fang /s/ Zhaonian Du          Name: Siping Fang Zhaonian Du        
 Title: Chairman  

[Signature Page to Indemnification Agreement]

--------------------------------------------------------------------------------